           Case 2:20-cv-00479-JCM-VCF Document 67 Filed 03/08/21 Page 1 of 2




1    Jonathan Corbett, Esq. (CA Bar No. 325608)
     958 N. Western Ave. #765
2    Hollywood, CA 90029
3
     Phone: (310) 684-3870
     FAX: (310) 675-7080
4    E-mail: jon@corbettrights.com
     Attorney for Michele Leuthauser
5

6

7                           IN THE UNITED STATES DISTRICT COURT
8
                                 FOR THE DISTRICT OF NEVADA

9
                    Michele Leuthauser
10                                          Plaintiff          Case 20-CV-479 (JCM) (VCF)

11                           v.                                (Corrected)
12
                                                               MOTION TO EXTEND TIME TO
                 United States of America                      FILE DISCOVERY DISPUTE
13                        - and -                              (Fourth Request)
                      Anita Serrano
14                                      Defendants
15

16          The parties have made headway into resolving their discovery issues; however, their good-

17   faith attempts are substantially delayed by the wheels of bureaucracy within TSA. As the Court

18   can see from last Thursday’s motion, ECF No. 58, the parties still have not completely resolved

19   their issues regarding the discoverability of Sensitive Security Information. However, the parties
20   have begun the process to clear Plaintiff’s counsel to view Sensitive Security Information (which

21   involves a background check by DHS).
22          It is our hope that this process will go as expeditiously as possible and leave few, if any,
23   matters for the Court to resolve via motion practice. And, despite Plaintiff’s goal to advance this
24   litigation quickly, it appears necessary to delay while the agency takes a reasonable amount of
25   time to conduct its background checks.
26

27

28

                                                        -1-
            Case 2:20-cv-00479-JCM-VCF Document 67 Filed 03/08/21 Page 2 of 2




1            Plaintiff therefore proposes, and Defendants have indicated they consent, to the following
2    scheduling modification:
3

4            Item Due              Current Deadlines      Proposed Deadlines
5            Motions to Compel     2/12/2021              3/12/2021 (+4 weeks)
6            Discovery             3/23/2021              4/20/2021 (+4 weeks)
7            Pre-Trial Motions     4/22/2021              5/20/2021 (+4 weeks)
8            Prop. Pre-Trial Order 5/21/2021              6/18/2021 (+4 weeks)
9

10           This is the fourth request (not counting the stricken request at ECF No. 60 that this
11   document replaces) to extend time regarding this matter (two by Defendants, and now two by
12   Plaintiff).
13

14

15   Dated: Las Vegas, NV                                 Respectfully submitted,
16           February 18th, 2021
17                                                        _________/s/Jonathan Corbett_________
                                                          Jonathan Corbett, Esq.
18                                                        (CA Bar #325608)
19
                                                          Attorney for Michele Leuthauser
                                                          958 N. Western Ave. #765
20                                                        Hollywood, CA 90029
                                                          Phone: (310) 684-3870
21                                                        FAX: (310) 675-7080
                                                          E-mail: jon@corbettrights.com
22

23

24                  IT IS SO ORDERED:
25

26                  _____________________________
                    UNITED STATES MAGISTRATE JUDGE
27                  Date: 3-8-2021
28

                                                    -2-
